October 18, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549-8626 Re: American Century Municipal Trust (the "Registrant") 1933 Act File No.002-91229, Post-Effective Amendment No .63 1940 Act File No. 811-04025, Amendment No. 64 Ladies and Gentlemen: Pursuant to Sections 101(a) and 405 ofRegulationS-T and Rule 485(b) under the Securities Act of 1933, the aforementionedRegistrant hereby submits for filing the following 1933 Act Post-EffectiveAmendment No. 63 and 1940 Act Amendment No. 64 to the Registration Statement on Form N-1A filed by the Registrant. The purpose of this filing is to submit interactive data for each series of the Registrant. I hereby represent that the Post-Effective Amendment does not contain disclosures that would render such Post-Effective Amendment ineligible to become effective pursuant to paragraph (b) of the aforementioned Rule 485. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3224. Sincerely, /s/ Christine J. Crossley Christine J. Crossley Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO 64141-0141 www.americancentury.com As Filed with the U.S. Securities and Exchange Commission on October 18,2012 1933 Act File No. 002-91229 1940 Act File No. 811-04025 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 63 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 64 T (Check appropriate box or boxes.) American Century Municipal Trust (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices) (Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement amendment pursuant to Rule 485(b) promulgated under the Securities Act of 1933, as amended, and has duly caused this amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Kansas City, State of Missouri on the 18th day of October, 2012. AMERICAN CENTURY MUNICIPAL TRUST (Registrant) By: * Jonathan S. Thomas President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement amendment has been signed by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE * Jonathan S. Thomas President and Trustee October 18, 2012 * C. Jean Wade Vice President, Treasurer and Chief Financial Officer October 18, 2012 * Tanya S. Beder Trustee October 18, 2012 * Jeremy I. Bulow Trustee October 18, 2012 * Ronald J. Gilson Chairman of the Board and Trustee October 18, 2012 * Frederick L.A. Grauer Trustee October 18, 2012 * Peter F. Pervere Trustee October 18, 2012 * Myron S. Scholes Trustee October 18, 2012 * John B. Shoven Trustee October 18, 2012 *By: /s/ Christine J. Crossley Christine J. Crossley Attorney in Fact (pursuant to Power of Attorneydated April 5, 2012) EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
